— Per Curiam :
There was more evidence than the testimony of the grantor, the complainant to the cotemporaneous agreement to reconvey. Nor is the denial in the answer of the actual agreement in writing as distinct and positive as to afford ground for the application of the rule in equity, that a denial in the answer must be met and overcome by more than "one witness. The answer is that it is not true that "Tracy and Walker entered into an express agreement, officially, in writing to redeed the land in question. Upon the iacts reported by the master, we think the decree was righ t.
Decree affirmed and appeal dismissed at the costs of the appellants.